756 N.W.2d 713 (2008)
Gerald WILSON, Plaintiff-Appellee,
v.
COMCAST CABLEVISION CORPORATION and Fidelity & Guaranty Insurance Company, Defendants-Appellants, and
Sentry Insurance a Mutual Company, Defendant-Appellee.
Docket No. 136557. COA No. 281228.
Supreme Court of Michigan.
October 17, 2008.

Order
On order of the Court, the motion for reconsideration of this Court's September 9, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously. The motion for immediate consideration of the *714 stay motion is GRANTED. The motion for stay is DENIED.